Citation Nr: 1119460	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-24 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and M.S.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to April 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In April 2006, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In August 2009, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims file.

In January 2010, the Board remanded this case for further evidentiary development.  The case has now been returned to the Board for further appellate action.

In February 2011, the Veteran's representative rephrased the issue of entitlement to service connection for PTSD to include any acquired psychiatric disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD include claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has rephrased the issue as listed on the title page to better reflect the claim on appeal.

The Board notes that a claim for service connection for a psychiatric disorder including PTSD was previously denied by a final Board decision (Docket Number 90-53 964).  When the Veteran filed her current claim for service connection for PTSD in August 2004, it was discovered that her original claims file was missing; thus, the claims file was rebuilt to include copies of her service personnel records.  It is unclear from the record whether the Board considered these service personnel records when rendering its prior final decision.  As a result, because relevant service records were associated with the claims file after the Board's prior final decision, and as it cannot be determined with certainty whether they were a part of the original claims file, the current claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, will now be reconsidered on the merits.  See 38 C.F.R. § 3.156(c)(1) (2010).

For reasons explained below, the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  For the period from February 16, 2010 through November 2, 2010, the Veteran's forward flexion of the lumbar spine was limited to 30 degrees by pain.

2.  For the period prior to February 16, 2010 and from November 3, 2010, the competent evidence of record demonstrates that the Veteran's lumbosacral strain is characterized by pain, with forward flexion limited to 45 degrees at worst.  In addition, there is no clinical evidence that the Veteran's lumbosacral strain has resulted in any incapacitating episodes requiring bed rest prescribed by a physician, or any objective neurological disabilities.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent for lumbosacral strain have been met for the period from February 16, 2010 through November 2, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for a disability rating in excess of 20 percent for lumbosacral strain have not been met for the period prior to February 16, 2010 and from November 3, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In May 2005, May 2008, and April 2010 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate her claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters advised the Veteran to submit evidence showing her disability had worsened, to include records from medical providers, statements from others who could describe their observations of her disability level, and her own statements describing the symptoms, frequency, severity, and additional disablement caused by her disability.  The May 2008 and April 2010 letters also informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the symptoms have on her employment, and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased compensation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be veteran specific).  In addition, the May 2008 letter provided relevant rating criteria for evaluating her lumbar spine disability, and the April 2010 letter explained how VA determines effective dates and the types of evidence which impact such determination.  The claim was last adjudicated in December 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include some of the Veteran's service treatment records and service personnel records, private treatment records, VA treatment records and examination reports, hearing testimony, Social Security Administration (SSA) records, lay evidence, and Congressional correspondence.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate her increased rating claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Moreover, she described her symptomatology and its impact on her functioning to VA examiners.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for lumbosacral strain has been in effect since December 1995.  The Veteran filed her current claim for an increased rating in August 2004.  In the November 2005 rating decision on appeal, the RO continued the 20 percent rating for lumbosacral strain under 38 C.F.R. § 4.71a, Diagnostic Code 5237.

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating episodes, intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with rating of all other disabilities, whichever method results in the higher rating.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year.  Finally, a maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Turning to the evidence, VA and private treatment records dating since July 2004 have documented the Veteran's ongoing complaints of chronic low back pain.  A September 2004 VA treatment record noted that her lumbosacral spine range of motion was within normal limits.  A January 2005 VA treatment record noted that her lumbar spine range of motion was limited due to low back pain, but no range of motion measurements were provided at that time.

The Veteran underwent a VA spine examination in May 2005.  On that occasion, she described her low back pain as burning and sharp, at a level 9 out of 10.  Treatment consisted of hot showers, muscle relaxants, and pain medications, which were able to bring her pain down to a level 7 out of 10.  It was also noted that she did physical therapy exercises daily and that she used a TENS unit at home.  The Veteran reported that she was couch-bound two times a month for two to three days, but that her doctors only told her to "take it easy" on those days, with no physician-prescribed bed rest.  Range of motion of her thoracolumbar spine measured 80 degrees of forward flexion (noted to be restricted to 80 degrees due to pain).  It was noted that repetitive range of motion caused pain, weakness, fatigue, lack of coordination, and lack of endurance, but no further limitation of motion was noted.

At her April 2006 RO hearing, the Veteran testified with regard to her constant low back pain (estimated to be at a level 7 out of 10), stated that she took pain medication and performed physical therapy exercises for treatment, and explained how walking and other physical activities adversely affected her low back pain.

The Veteran underwent an SSA orthopedic examination in August 2007.  On that occasion, she complained of constant, aching and sometimes sharp low back pain.  However, it was noted that she had no radiation of such pain.  It was noted that the Veteran took pain medication for treatment.  Range of motion of her thoracolumbar spine measured 60 degrees of forward flexion.

At her August 2009 Board hearing, the Veteran testified with regard to her low back pain, estimated to be at a level 9 out of 10 without medication and improved to a 6 out of 10 with her pain medication.  She also testified that she was "incapacitated" by the pain once or twice a week for three days, but then clarified that such episodes caused her activities to be severely limited (rather than caused her to be bedfast).

An October 2009 VA treatment record noted that the Veteran had just been involved in a car accident in which her car was struck in the rear outside her house, wherein she sustained a right upper hip bruise.  A January 2010 VA treatment record noted that the Veteran's car had been struck in the driveway by another car (presumably during the same October 2009 car accident), and that she was hit in the low back and had some slight back injury.  A February 2010 private treatment record also referenced the October 2009 car accident, and noted that for her lumbar range of motion, the Veteran experienced sharp pain at 30 degrees of forward flexion.  At that time the Veteran denied staying in bed most of the time due to her back.

Pursuant to the Board's January 2010 remand, the Veteran underwent another VA spine examination in November 2010.  On that occasion, she estimated her current low back pain to be at a level 7 out of 10, and she reported that she did not have flare-ups.  It was noted that she had had no physician-ordered bed rest in the recent past and that she did not use any type of assistive devices for her back.  Range of motion of her thoracolumbar spine measured 45 degrees of forward flexion, which increased to 50 degrees and then 60 degrees with three repetitions.  The examiner noted that this increase in range of motion with repetitive motion indicated that a lot of her problem may be secondary to just deconditioning and stiffness due to limited use.  It was noted that she had pain with the beginning of motion and pain throughout motion, but mostly at the extremes of motion, and her pain did not change with repetition.  She did not have fatigue, weakness, lack of endurance, or incoordination with repetitive motion.  
After resolving all doubt in the Veteran's favor, the Board concludes that for the period from February 16, 2010 through November 2, 2010, the Veteran's lumbosacral strain warrants a 40 percent rating based on limitation of forward flexion to 30 degrees, as noted on the chiropractic treatment record dated February 16, 2010.  See Hart, 21 Vet. App. 505 (a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made).

However, having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's lumbosacral strain is appropriately evaluated as 20 percent disabling for the period prior to February 16, 2010 and from November 3, 2010.  In this regard, the objective findings of record during these periods reflect forward flexion of the thoracolumbar spine limited to 45 degrees at worst.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  Specifically, the Veteran's forward flexion of the thoracolumbar spine was shown to be 80 degrees during the May 2005 VA examination and 45 degrees at worst on the November 2010 examination.  Moreover, at her November 2010 VA examination, range of motion of her thoracolumbar spine measured 45 degrees of forward flexion and then actually increased to 50 degrees and 60 degrees with three repetitions.  Thus, upon consideration of the evidence as a whole, the preponderance of the evidence does not reflect that the Veteran's lumbosacral strain results in forward flexion limited to 30 degrees or less prior to February 16, 2010 or since November 3, 2010, even considering complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).  

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board acknowledges the Veteran's intermittent complaints of pain and numbness in her bilateral lower extremities.  A July 2004 VA treatment record noted that the Veteran fell the previous night after her legs gave out.  However, neurological testing revealed normal strength and sensation, as well as a negative straight leg raise test bilaterally.  It was determined that it did not appear as though any acute neurologic event had caused her fall and that it was most likely a musculoskeletal issue.  Furthermore, a March 2006 VA treatment record noted that hypokalemia (low potassium) was the cause of the Veteran's muscle weakness.

Neurological testing has occasionally revealed slight abnormalities for the Veteran: distracted straight leg positive on right for low back pain and deep tendon reflexes hyperactive (3+) bilaterally in May 2005, and 3+ reflexes in bilateral patellar tendons and 1+ in bilateral Achilles tendons in November 2010.  However, neurological testing throughout the record has consistently revealed normal motor strength (in August 2004, September 2004, January 2005, June 2007, August 2007, and November 2010), normal reflexes (in August 2004, September 2004, October 2006, August 2007, and February 2010), normal sensory evaluations (in September 2004, June 2007, August 2007, and November 2010), and negative straight leg raise testing (in August 2004, September 2004, and February 2010).

Furthermore, while the Veteran reported constipation to VA treatment providers in March 2005, March 2006, and November 2010, such condition was never linked to her service-connected lumbosacral strain.  In fact, in March 2006, it was noted that she had been constipated since suffering a fall five days earlier.

Therefore, the Board finds that the medical evidence of record as a whole fails to show that the Veteran's lumbar spine disability has been productive of any objective neurological disabilities during the period of the current claim.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

In addition, the evidence shows that the Veteran did not have incapacitating episodes of intervertebral disc syndrome requiring bed rest prescribed by a physician, and there is no clinical evidence establishing such.  Thus, evaluation pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a.

In summary, while the Veteran has repeatedly reported pain ranging 7 or more out of 10, the Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of her lumbosacral strain.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned, and does not more nearly approximate the criteria for higher evaluations during the relevant periods.  See Hart, supra.

The Board has also considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In addition, while the Veteran reported at her November 2010 VA examination that she has been out of work since 2005 secondary to her low back pain as well as the medications she is on, the Veteran has never argued that she has been rendered unemployable due to her service-connected lumbar spine disability.  Moreover, her statement is inconsistent with the other evidence of record.  Specifically, records from the Social Security Administration reflect that the Veteran reported being fired from her job as a computer programmer in 2005 due to absences from work but that she continued to work in some form until July 2006.  It was noted that she had a college degree, and reported having a Master's Degree in Internet Information Systems.  She claimed SSA benefits due to PTSD, degenerative disc disease, and a fracture of the hand and leg.  However, SSA found the Veteran disabled due to primary and secondary diagnoses of psychiatric disorders.  Thus, no further action is required.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

For the period from February 16, 2010 through November 2, 2010, a disability rating of 40 percent for lumbosacral strain is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

For the period prior to February 16, 2010 and from November 3, 2010, a disability rating in excess of 20 percent for lumbosacral strain is denied.


REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  The Court has held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's January 2010 remand instructed the RO/AMC to ask the Veteran to identify the VA facilities where she underwent VA examinations in September 1979, January 1981, and in 1989, or to indicate the cities and states where she lived during those times if she could not recall where those examinations took place.  Accordingly, in April 2010, the RO sent a letter to the Veteran requesting this additional information.  The Veteran responded later in April 2010, stating that the 1979 VA examination took place in Pittsburgh, Pennsylvania, the 1981 VA examination took place in Huntington, West Virginia, and that she lived in northern Virginia in 1989 and went to the VA Medical Center in Washington, DC at that time.  The Board's January 2010 remand instructed that, following the Veteran's response to this request for information, the RO/AMC was to make an attempt to obtain copies of the VA examination reports from the appropriate VA medical centers.  However, such development did not take place and must now be accomplished on remand.

The Board's January 2010 remand also instructed the RO/AMC to ask the Veteran to provide the names, addresses, and approximate dates of treatment for all health care providers who had treated her for any psychiatric disability from 1981 to 1989, and since August 2003.  Accordingly, in April 2010, the RO sent a letter to the Veteran requesting this additional information.  The Veteran responded later in April 2010 by signing an authorization form for the release of records pertaining to her psychiatric treatment at the Springwood Psychiatric Hospital, both as an outpatient in Reston, Virginia from June 1989 through June 1994 and as an inpatient in Leesburg, Virginia in approximately November 1989.  The Board's January 2010 remand instructed that, after securing any necessary release, the RO/AMC was to obtain any records which were not duplicates of those contained in the claims file.  However, records were never requested from the Springwood Psychiatric Hospital and are not currently of record.  Thus, such development must now be accomplished on remand.

In addition, the Board's January 2010 remand instructed the RO/AMC to request the Veteran's records for treatment rendered from 1989 to 1994 at North Springs Behavioral Health Care, from Tenet Healthcare, 2997 LBJ Freeway, Suite 139, Dallas, Texas, 75234, after securing the necessary release from the Veteran.  In April 2010, the Veteran signed an authorization form for the release of these records and reiterated that such were located at the above storage facility in Texas.  In June 2010 and September 2010, the RO sent requests for such records to an address in Leesburg, Virginia (instead of the above address in Texas).  After VA failed to receive a response, the Veteran contacted VA in September 2010 to ask that her claim be processed without such records, as North Springs Behavioral Health Care was shut down and the records were no longer available.  However, because this claim is once again being remanded, the RO/AMC should attempt to obtain such records at the designated storage facility in Texas.

Finally, the Board's January 2010 remand instructed the RO/AMC to schedule the Veteran for a VA psychiatric examination by a psychiatrist to determine the nature and extent of any psychiatric disabilities, and to obtain an opinion as to whether any such disorders are possibly related to service.  In November 2010, the Veteran did undergo a VA mental disorders examination; however, a psychologist with a Ph.D. was listed as the examining provider.  At the end of the examination report, a psychiatrist with an M.D. degree added his signature under a note stating that he had reviewed and concurred with the findings of the report.

The psychologist who conducted the November 2010 examination reviewed the Veteran's pertinent medical history and concluded that the record contained no documentation to support her claimed stressor of being raped in service.  The psychologist went on to conclude that the Veteran did not meet the criteria for a PTSD diagnosis at the present time, and instead diagnosed the Veteran with major depressive disorder not related to military experiences.  The psychologist opined that it is not at least as likely as not that the Veteran's current psychiatric symptomatology is related to her military service, given that the Veteran did not report any mental health concerns while in the military or at the time of discharge from the military aside from her long history of substance abuse, which predated her military experiences.

However, the Board notes that available service treatment records and service personnel records do indeed reflect that the Veteran had mental health issues in service.  In December 1977, she underwent a medical examination and was diagnosed with borderline depression.  In March 1979, the Veteran issued a three-page statement defending her personal conduct in the Coast Guard, and mentioned in this statement that she had told the officer in charge of one of her drug treatment programs in 1979 that she had been raped the previous year.

Furthermore, a prior Board decision (Docket Number 90-53 964) of record for the Veteran reflects that more service treatment records had once been available for review, as well as other records not currently contained in the claims file.  The Board decision indicated that service treatment records noted that in early 1978 she entered a private counseling program primarily for hostility, depressed mood and disturbance of social relations with her spouse characterized as an adjustment reaction of adult life.  She indicated that she was depressed but unsure of the cause.  It was noted that it was not until March 1978 that she first mentioned in passing having some difficulties with an incident where she was raped by a friend of her husband's in a cemetery.  It was further noted that the therapists pointed out that it was of interest that the Veteran did not bring up the rape matter until approximately 10 minutes before the session ended.  The Board decision also noted that the Veteran reported using drugs since age 16 on her separation examination and reported a history of being raped by a friend in service, followed by her attempted suicide and that her current problems primarily focused upon her negative feelings about her relationship with her parents and with her divorce.  The primary impression was drug abuse, by history.

In light of the above, the Veteran should be afforded a new VA psychiatric examination by a psychiatrist in order to determine whether any of her current psychiatric disabilities are related to any incident of service, taking into account the evidence contained in the claims file pertaining to her alleged in-service rape in August 1977.  A full review of the claims file must be conducted by the examining psychiatrist, and a complete rationale for all opinions expressed must be provided.

All relevant ongoing medical records also should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should attempt to obtain copies of the following for the Veteran: (1) the September 1979 VA examination report from the VA Medical Center in Pittsburgh, Pennsylvania; (2) the January 1981 VA examination report from the VA Medical Center in Huntington, West Virginia; and (3) the 1989 VA examination report from the VA Medical Center in Washington, DC.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

In addition, the RO/AMC should obtain current VA mental health treatment records dating since May 2010 from the Pittsburgh VA Healthcare System.

2.  After securing updated releases from the Veteran, the RO/AMC should obtain all available treatment records from the following facilities: (1) Springwood Psychiatric Hospital, located in Loudon County, Virginia; and (2) North Springs Behavioral Health Care, from the storage facility at Tenet Healthcare, 2997 LBJ Freeway, Suite 139, Dallas, Texas, 75234.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination by a psychiatrist to determine the nature and extent of any current psychiatric disabilities, and to obtain an opinion as to whether any such disorders are possibly related to service.  The claims file must be provided to and be reviewed by the psychiatrist in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the psychiatrist should clearly identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability (other than personality disorders), the psychiatrist should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is otherwise related to any incident of service, taking into account the evidence contained in the claims file pertaining to her alleged in-service rape in August 1977.  A complete rationale for all opinions expressed should be provided.

4.  To help avoid future remand, VA must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


